Citation Nr: 1047392	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased schedular rating for bilateral 
pes planus with plantar fasciitis, posterior tibial tendonitis, 
and tarsal tunnel syndrome, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 for bilateral pes planus with plantar 
fasciitis, posterior tibial tendonitis, and tarsal tunnel 
syndrome.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to July 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and September 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  By the December 2006 decision, the RO 
increased the rating for the Veteran's service-connected 
bilateral pes planus to 30 percent (from 10 percent) and re-
characterized the disability as bilateral pes planus with plantar 
fasciitis.  By the September 2007 decision, the RO increased the 
rating to 50 percent and re-characterized the disability as pes 
planus with plantar fasciitis, posterior tibial tendonitis, and 
tarsal tunnel syndrome.  The Veteran has stated that he wishes to 
continue the appeal.

The case was before the Board in April 2009.  At that time, the 
Board remanded the case to schedule the Veteran for a hearing 
before a member of the Board sitting at the RO pursuant to the 
Veteran's request for a hearing.  The hearing was scheduled for 
October 7, 2010, at the Detroit RO.  In a statement dated the day 
of the hearing, the Veteran notified VA that he wished to cancel 
the hearing because he did not have the medical evidence to 
support his claim.  Under these circumstances, the Board finds 
that the Veteran has been afforded his opportunity for a hearing 
and that his request to testify before the Board has been 
withdrawn.  38 C.F.R. § 20.704(e) (2010). 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

(The decision below addresses the issue of entitlement to an 
increased schedular rating for bilateral pes planus with plantar 
fasciitis, posterior tibial tendonitis, and tarsal tunnel 
syndrome.  For the reasons set forth below, the extra-schedular 
and TDIU issues are being remanded for additional development.)


FINDING OF FACT

The Veteran's service-connected bilateral pes planus with plantar 
fasciitis, posterior tibial tendonitis, and tarsal tunnel 
syndrome has been manifested by pronounced symptoms.


CONCLUSION OF LAW

A schedular rating in excess of 50 percent for service-connected 
bilateral pes planus with plantar fasciitis, posterior tibial 
tendonitis, and tarsal tunnel syndrome is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.22, 4.71a, 
Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008 during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the schedular rating claim on appeal has been 
accomplished.  Through July 2006 and September 2006 notice 
letters, the RO notified the Veteran and his representative of 
the information and evidence needed to substantiate the Veteran's 
claim for an increased rating.  The Veteran was told that the 
evidence must show that his service-connected disability had 
gotten worse.  The letters provided the Veteran with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the July 2006 and September 2006 notice 
letters satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant records 
from any Federal agency and that VA would make reasonable efforts 
to obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, a remand of the 
schedular rating issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with this issue.  
The Veteran's service treatment records have been obtained and 
associated with the claims file, as have treatment records from 
the VA Medical Center (VAMC) in Battle Creek, Michigan.  The 
Veteran stated that he receives treatment only through VA.  
Additionally, in October 2006 and April 2007, the Veteran was 
provided VA examinations in connection with his claim, the 
reports of which are of record.  The reports contain sufficient 
evidence by which to evaluate the Veteran's bilateral foot 
disability in the context of the rating criteria.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant evidence.  
In any case, as detailed in the analysis section, the Veteran is 
receiving the maximum schedular rating allowable for his service-
connected disability.  Thus, no amount of additional assistance 
would enable him to substantiate the claim.

II. Analysis

Disability evaluations are determined by comparing a veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

The veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1 (2010); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established, VA must address the 
evidence concerning the state of the disability from the time 
period one year before the claim for an increase was filed until 
VA makes a final decision on the claim.  The United States Court 
of Appeals for Veterans Claims (Court) has held that 
consideration of the appropriateness of a staged rating is 
required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

The Veteran's service-connected bilateral foot disability has 
been historically and currently evaluated under Diagnostic Code 
5276 for acquired flat feet.  Under that diagnostic code, a 
noncompensable rating is warranted for mild symptoms that are 
relieved by a built-up shoe or arch support.  A 10 percent rating 
is warranted for moderate symptoms, with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo achillis, 
or pain on manipulation and use of the feet.  A 30 percent rating 
is warranted for severe symptoms, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on use, 
or characteristic callosities.  Lastly, a 50 percent rating is 
warranted for pronounced symptoms, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  A 
50 percent rating is the maximum schedular rating for flat feet.  
38 C.F.R. § 4.71a (Diagnostic Code 5276) (2010).

By way of background, the Veteran was awarded service connection 
for bilateral pes planus by the RO in February 1957.  The RO 
determined that the Veteran had bilateral pes planus that 
preexisted his military service but that the disability was 
aggravated during active service.  See 38 C.F.R. § 3.306 (2010).  
In cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into active 
service if it is ascertainable. 38 C.F.R. §§ 3.322(a), 4.22 
(2010).  In the initial decision, it does not appear that the RO 
deducted any amount from the assigned disability rating when it 
assigned a 10 percent rating for bilateral pes planus.  
Subsequent rating decisions do not discuss aggravation of a 
preexisting disability or otherwise deduct an amount from the 
assigned ratings.  Thus, the Board will not deduct any amount 
from the degree of disability that has been shown during the 
rating period of the present claim.

The evidence reflects that the Veteran has bilateral pes planus.  
Additionally, according to VA examinations conducted in October 
2006 and April 2007, he has plantar fasciitis, posterior tibial 
tendonitis, and tarsal tunnel syndrome associated with the pes 
planus.  The examination reports, treatment records from the 
Battle Creek VAMC, and statements by the Veteran show that his 
service-connected disability has been manifested by pronounced 
symptoms.  He experiences extreme pain and there is at least 
severe chronic pronation.  Although the Veteran has used orthotic 
inserts, arch supports, and heel lifts, his flat feet do not 
appear to show improvement.  Additionally, the Veteran's 
bilateral foot disability inhibits his ability to walk and he 
uses a cane.  These manifested symptoms approximate the criteria 
for a 50 percent rating under Diagnostic Code 5276.

The Veteran has been assigned a 50 percent rating for his 
bilateral foot disability throughout the pendency of the claim.  
As noted previously, a 50 percent rating is the maximum schedular 
rating allowable for pes planus.  Additionally, a 50 percent 
rating is the maximum schedular rating under any of the 
diagnostic codes listed for evaluating disabilities of the feet.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5276 to 5284).  Because 
50 percent is the highest schedular rating allowed for bilateral 
pes planus or any other foot disability, there is no legal basis 
for the assignment of a higher schedular rating.

(A higher schedular rating is assignable when a foot, or part of 
a foot, has been amputated, or there has been loss of use of a 
foot.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5165 to 5167).  
However, there is no indication that the Veteran has had either 
foot amputated or that he has loss of use of either foot.  
Although the Veteran's disability results in pronounced 
impairment, the evidence shows that he retains function in both 
feet.)

For the foregoing reasons, the Board finds that the claim for a 
schedular rating in excess of 50 percent for bilateral pes planus 
with plantar fasciitis, posterior tibial tendonitis, and tarsal 
tunnel syndrome must be denied because the maximum allowable 
schedular rating has been assigned.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim based on a lack of 
legal merit).




ORDER

An increased schedular rating for bilateral pes planus with 
plantar fasciitis, posterior tibial tendonitis, and tarsal tunnel 
syndrome is denied.


REMAND

The Board finds it necessary to remand the issue of entitlement 
to a TDIU.  A total disability rating for compensation based upon 
individual unemployability may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  See 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  This is so, 
provided the unemployability is the result of a single service-
connected disability ratable at 60 percent or more, or the result 
of two or more service-connected disabilities, where at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Even if the schedular requirement are not met, a veteran may 
nevertheless be entitled to TDIU on an extra-schedular basis if 
it is established that he is unable to secure or follow 
substantially gainful employment as a result of the effect of his 
service-connected disabilities.  38 C.F.R. § 4.16(b).

The Court has held that there is no freestanding claim for TDIU.  
See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  In April 
2008, the Veteran requested a total rating for his service-
connected bilateral foot disability.  He stated that he had 
worked sporadically until 1983.  Additionally, in May 2006, the 
Veteran indicated that he was receiving disability from the 
Social Security Administration (SSA) due, at least in part, to 
his feet.  Given these statements, the issue of entitlement to a 
TDIU is part of the Veteran's claim for an increased rating.

Although the TDIU issue was raised in the context of the 
Veteran's claim for an increase, the Board does not find that the 
schedular rating issue is inextricably intertwined with the TDIU 
issue.  That is, there is no requirement to remand the schedular 
rating issue merely because the TDIU issue is remanded.  See, 
e.g., Rice, 22 Vet. App. at 455, footnotes 6-7 (stating that the 
Court declined to decide whether, in a case where TDIU is part of 
a claim for an increased disability, the issue of TDIU would be 
inextricably intertwined with any determination regarding the 
proper schedular rating of the underlying disability or 
disabilities and that it is not to say that the Court could not 
review a schedular rating assigned by the Board even though the 
Board also remanded or referred an issue as to entitlement to 
TDIU).  See also Holland v. Brown, 6 Vet. App. 443 (1994) 
(reviewing a Board decision denying an increased rating even 
though the Board referred to the RO a request for TDIU).  

The record shows that the RO took some action on the TDIU issue; 
however, it does not appear that the Veteran was notified of any 
or most of the action.  A November 2008 VCAA notice letter and a 
December 2008 rating decision denying entitlement to individual 
unemployability were returned as undeliverable.  It appears that 
the documents were mailed to the Veteran's old address after he 
informed the RO of a new address in April 2008.  On remand, the 
Veteran should be sent another VCAA notice letter to his correct 
address.  The TDIU issue should be re-adjudicated and the Veteran 
should be informed on the decision in accordance with due 
process.

In addition, records should be requested from SSA.  The records 
may be relevant to the  TDIU issue.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).

The Board notes that additional development may be necessary 
prior to re-adjudicating the TDIU issue.  This may include 
submitting the case to the Director of Compensation and Pension 
Service for extra-schedular consideration if necessary.  See 
38 C.F.R. § 4.16(b).

The Board defers consideration of the issue of entitlement to an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321 (2010) for 
bilateral pes planus with plantar fasciitis, posterior tibial 
tendonitis, and tarsal tunnel syndrome.  This aspect of the 
Veteran's claim for an increase is also based on criteria not 
found in the rating schedule.  Although it consists of distinct 
elements from that of a TDIU, 38 C.F.R. § 3.321 also provides for 
the possibility of submitting the case to the Director of 
Compensation and Pension Service for extra-schedular 
consideration.  This issue may be impacted by action on remand 
and it is therefore deferred.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran at his correct address.  The letter 
should notify the Veteran of the 
information and evidence necessary to 
substantiate entitlement to TDIU.  The 
Veteran and his representative should be 
given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated with 
the claims file.

2.  Request from SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits and the medical records 
relied upon concerning that claim.  Follow 
the procedures outlined in 38 C.F.R. 
§ 3.159(c)(2).

3.  Undertake any development deemed 
necessary in connection with the issue for 
entitlement to TDIU.  Prior to re-
adjudicating the issue on the merits, 
consider whether the Veteran's case should 
be referred for consideration of an extra-
schedular evaluation, pursuant to 38 C.F.R. 
§ 4.16(b).  If the case is so referred, 
notify the Veteran and his representative 
of the outcome.

4.  Re-adjudicate the issue of entitlement 
to TDIU and re-adjudicate the issue of 
entitlement to an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321 for bilateral 
pes planus with plantar fasciitis, 
posterior tibial tendonitis, and tarsal 
tunnel syndrome.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


